Paul W. Clark, Jr. (petitioner), appeals to the full court under S.J.C. Rule 2:21, 421 Mass. 1303 (1995), from a single justice’s denial of relief under G.L. c. 211, § 3.
We assume, without deciding, that the Housing Court judge’s “striking” of the petitioner’s demand for a jury trial is an interlocutory order, and that the petitioner has explained why review of the judge’s decision cannot adequately be obtained on appeal or by other available means. See S.J.C. Rule 2:21 (2). Nevertheless, the petitioner has not demonstrated that the single justice abused his discretion or committed a clear error of law. Greco v. Suffolk Div. of the Probate & Family Court Dep’t, 418 Mass. 153, 156 (1994), and cases cited.

Judgment affirmed.